Dismissed and Memorandum Opinion filed October 20, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00367-CV

                          JOHN R. SOARD, Appellant
                                         V.

                             MARY PAGE, Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-53675

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed February 5, 2015. The clerk’s
record was filed June 25, 2015. No reporter’s record or brief was filed.

      On August 25, 2015, this court issued an order stating that unless appellant
submitted a brief on or before September 24, 2015, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.




                                        2